DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich et al. (US PG Pub 2019/0217632) in view of Baird et al. (US Patent 3,870,610) and Or-Chen et al. (US PG Pub 2019/0048523).
For claim 1:  Friedrich et al. teaches a garment printing apparatus (see Fig. 1, paragraph 2, paragraph 5) for improving color fastness and shadings, and the garment printing apparatus (Fig. 1) comprising: a production line (see Fig. 1, the structure supporting processing direction 190); a loading station 110 disposed on the production line; an unloading station 110 disposed on the production line (see Fig. 1); a plural number of intermediate stations 120, 130, 140, 150 disposed on the production line between the loading station and the unloading station 110, 110, and including a pretreatment station 120 for applying primer coating to a textile-piece 102 (see Fig. 1, paragraph 25); a pattern printing station 150 being a digital inkjet printer for printing a desired pattern on the textile-piece 102 with water based pigments (see paragraph 29, DTG printer being ink jet known in the art; ink jet print heads printing water based pigments are known in the art); and a pallet 104 being mobile on the production line for conveying the textile-piece 102 (see paragraph 24, pallet 104 for substrate 102 being t-shirt or sweat shirt for example).
Friedrich et al. does not teach at least one plasma treatment station disposed between the loading station and the pattern printing station for imposing specific plasma efficacy on the textile-piece before pattern printing.  Baird et al. teaches providing a plasma treating station for the textile substrate to improve its useful property and improve its wettability and adhesion to ink (see column 1, lines 10-30).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Friedrich et al. to provide plasma treating to a textile substrate as taught by Baird et al. to improve its adhesion to ink.  The combination of Friedrich et al. and Baird et al. does not teach that the plasma station is between the loading station and the pattern printing station.  However, Or-Chen et al. teaches providing at least one plasma treatment station disposed between the loading station and the pattern printing station for imposing specific plasma efficacy on the textile-piece before pattern printing (see paragraph 51, plasma treatment, see paragraph 248, in printing a textile substrate, primer is applied, and thereafter printing is performed, corona treatment to the surface of the substrate before or after the primer treatment is taught, treatment is done after application of the primer and before printing in at least one teaching in paragraph 248).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Friedrich et al. and Baird et al. to provide a plasma corona treatment section downstream of the primer application and upstream of the printing as taught by Or-Chen et al. to improve the surface receptiveness of the substrate.
For claim 2:  The combination of Friedrich et al., Baird et al. and Or-Chen et al. teaches the garment printing apparatus for improving color fastness and shadings as claimed in claim 1 and Friedrich et al. teaches that the production line is a carousel type, and the loading station is coincided with the unloading station at an identical position (see Fig. 1, the pallet 104 and garment 102 goes around in a circle and has an identical position for loading and unloading).
For claims 3 and 4:  The combination of Friedrich et al., Baird et al. and Or-Chen et al. teaches the garment printing apparatus for improving color fastness and shadings as claimed in claims 1 and 2, and Or-Chen et al. teaches that the at least one plasma station is disposed between the pretreatment station and the pattern printing station (see paragraph 248, in the final section, the provision of the plasma treatment is downstream of the primer and upstream of the printing).
For claims 5 and 6:  The combination of Friedrich et al., Baird et al. and Or-Chen et al. teaches the garment printing apparatus for improving color fastness and shadings as claimed in claims 1 and 2.  As presented, the combination does not specify that the garment printing apparatus has two said plasma treatment stations; one of the two plasma treatment stations disposed between the pretreatment station and the pattern printing station, and the other plasma treatment station is disposed between the loading station and the pretreatment station.  However, Or-Chen et al. teaches to both provide corona discharge treatment to the substrate prior to the application and after application of the primer.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Friedrich et al., Baird et al. and Or-Chen et al. to provide both plasma corona treatments for the substrate prior to application of the primer and the primer on the substrate as taught by Or-Chen et al. for the purpose of making these surfaces more receptive to printing.
For claim 7:  The combination of Friedrich et al., Baird et al. and Or-Chen et al. teaches the garment printing apparatus for improving color fastness and shadings as claimed in claim 1 and Friedrich et al. teaches that the pretreatment station 120, 130, 140 (see Fig. 1) comprises a pretreatment unit 120 for applying primer coating on the textile-piece; at least one flash-cure unit 130 disposed next to the pretreatment unit 120; and at least one heat-press unit 140 disposed next to the at least one flash-cure unit 130 (see Fig. 1).
For claim 8:  The combination of Friedrich et al., Baird et al. and Or-Chen et al. teaches the garment printing apparatus of claim 1 and Friedrich et al. teaches that the pattern printing station (see Fig. 7) has an underlay printing unit 751 being able to print a white underlay pattern on the textile-piece (see also paragraph 17); and a color-print unit 752 disposed next to the underlay printing unit, and being able to print pixelated color patterns on-demand to designated textile-pieces in queue (see paragraph 15, 40, direct to garment color printing).
For claims 9-11:  The methods recited are performed through routine operation of the apparatus provided by 1, 3 and 5 above for claims 9, 10 and 11 respectively.
In particular, all of the method steps outside of plasma treatment and provision of the plasma treatment device(s) are taught by Friedrich et al. (see Fig. 1), and all of the provisions of plasma treatment devices and performance of plasma treatment are disclosed by Or-Chen et al. in paragraph 248.
Response to Arguments
Applicant's arguments filed on May 7, 2022 have been fully considered but they are not persuasive.  Applicant argues that Or-Chen is irrelevant to garment printing.  Examiner disagrees.  Or-Chen is directed to printing textiles, which is in the field of garment printing.  Applicant has argued that Or-Chen cannot be combined with the Friedrich et al. reference because the Friedrich et al. reference and the present invention are concerned with water-based ink and this limitation has been added by amendment.  Examiner notes that the combination as previously presented would not be arrived at by one of ordinary skill in the art at the time the invention was made in a system exclusive to water based inks.  However, the present rejection utilizes Baird et al. to teach the desirability of plasma treating to a substrate for ink based printing.  Once plasma treatment is taught, Or-Chen is relied upon to teach the position of the plasma treatment device.  One of ordinary skill in the art would look to any plasma treatment for textiles to gain insight as to appropriate places to position the plasma treatment device, which would necessarily have to be upstream of the printing station in any case.
Arguments to the remaining claims rely upon the incompatibility of the Friedrich et al. and Or-Chen references for combination as previously presented.  However, the new rejections for each of the claims overcomes this issue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853